Citation Nr: 1813568	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.


FINDING OF FACT

In July 2017, prior to the promulgation of a Board decision, VA received explicit notification from the Veteran indicating that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the instant case, VA received a statement from the Veteran in July 2017 indicating that he wished to withdraw from appellate review his active appeal for service connection for PTSD and anxiety disorder.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it will be dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is dismissed.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


